Citation Nr: 0803370	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin rash, 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from November 1990 to January 1991.  He had service 
in Vietnam during the Vietnam Era.  During the pendency of 
his claim, he was reactivated from June 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have a skin disease.

3.  Hypertension was manifest during the veteran's second 
period of active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  Skin rash was not incurred or aggravated in service and 
may not be presumed to have been due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Hypertension was incurred in wartime service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an April 2005 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided in 
April 2005 and the claims were readjudicated in a June 2005 
statement o the case and July 2006 supplemental statement of 
the case.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in July 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the service connection claims are 
harmless.  Service connection has been denied for PTSD and 
skin rash thus rendering moot any issues with respect to 
implementing an award.  An effective date and rating has not 
been assigned for hypertension so there is still an 
opportunity for the veteran to submit evidence on such 
matters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran.  VA examinations were obtained 
for the PTSD, skin, and hypertension claims, and the 
hypertension claim is being granted.  VA has satisfied its 
assistance duties.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that systolic blood 
pressure is predominantly 160mm or more.  38 C.F.R. § 4.104.   

The veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  VA 
currently recognizes the following diseases as associated 
with exposure to herbicides:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; Chronic 
lymphocytic leukemia; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Soft- tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) (The term "soft-tissue sarcoma" 
includes Adult fibrosarcoma, Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2006).

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent:

Hepatobiliary cancers; Nasopharyngeal cancer; Bone and joint 
cancer; Breast cancer; Cancers of the female reproductive 
system; Urinary bladder cancer; Renal cancer; Testicular 
cancer; Leukemia (other than chronic lymphocytic leukemia); 
Abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; Amyotrophic lateral sclerosis; 
Chronic persistent peripheral neuropathy; Lipid and 
lipoprotein disorders; Gastrointestinal and digestive 
disease; Immune system disorders; Circulatory disorders; 
Respiratory disorders (other than certain respiratory 
cancers); Skin cancer; Cognitive and neuropsychiatric 
effects; Gastrointestinal tract tumors; Brain tumors; Light 
chain-associated amyloidosis; Endometriosis; and Adverse 
effects on thyroid homeostasis.  68 Fed. Reg. 27,630 (May 20, 
2003).

PTSD

The veteran served in Vietnam during the Vietnam Era and was 
awarded the Combat Infantryman Badge.  Accordingly, 
participation in combat is conceded and the veteran's claimed 
stressors have been accepted.  Service medical records are 
silent for reference to psychiatric symptomatology and PTSD.  
There is no diagnosis of PTSD of record.  At the time of a VA 
examination in March 2003, the examiner examined the veteran 
and rendered an impression of alcohol abuse.  The examiner 
stated that currently the veteran presented with minimal 
findings and certainly nothing on the order suggestive of 
PTSD.  

Another examination was conducted by a different examiner in 
December 2005, after the veteran indicated that he did not 
communicate well with the first examiner.  The 2005 examiner 
diagnosed depressive disorder but did not diagnose PTSD.  He 
stated that the veteran did not meet full DSM-IV criteria for 
PTSD; namely, he lacked criteria C, avoidance.  The examiner 
stated that the veteran's mood disorder appeared to be 
related to current personal stresses involving the veteran's 
health, family problems, and alcohol use.  

The competent medical evidence indicates that the veteran 
does not have PTSD.  In order to grant service connection for 
PTSD, there must be a diagnosis of it in accordance with DSM-
IV, and there is not.  While the veteran feels that he has 
PTSD, he is a layperson and as such, his opinion as to this 
medical matter is of no probative value.  A medical diagnosis 
from a medical professional is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In light of the above, 
service connection is not warranted for PTSD.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).



Skin rash

Service medical records do not show any skin rashes.  
However, the veteran indicated in January 2005 that he was 
involved in combat daily in Vietnam service and that numerous 
times he was given foot powder and other salves for his foot 
and groin rashes.  The Board accepts that he had foot and 
groin rashes during combat, in light of 38 U.S.C.A. § 1154(b) 
(West 2002), which provides that a combat veteran's 
statements about disease or injury during combat are to be 
accepted in the absence of clear and convincing evidence to 
the contrary.   

However, there is no competent medical evidence of record 
indicating that the veteran now has any skin rash disability.  
No treatment records have been submitted indicating that one 
is present.  Furthermore, the veteran has not alleged that he 
currently has a skin rash disability.  On VA skin disease 
examination in January 2006, he stated that his skin cleared 
after the 1970s.  The examiner noted that there was no rash 
eruption present, nor was there crusting, scaling, 
inflammation, or disfigurement.  None of the veteran's body 
was affected and the impression was normal skin examination.  

The law requires that there be a current disability in order 
for service connection to be warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In the absence 
of a current skin rash disability, service connection for 
skin rash claimed as secondary to Agent Orange exposure is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Hypertension

Hypertension was not shown in the veteran's first period of 
service.  Before the veteran's second period of service, 
there was a blood pressure reading of 130/90 in May 1988, but 
no diagnosis of hypertension.  

There is no notation of hypertension on the veteran's 
entrance into his second period of service.  During service 
in December 1990, the veteran's blood pressure was 140/100 
and described as slightly elevated.  It was 140/90 on service 
separation examination in January 1991.  Hypertension was 
diagnosed in May 1992.  At that time, the veteran's blood 
pressures were 164/112, 150/100 and 154/100.   

In consideration of 38 C.F.R. § 4.104, while hypertension was 
not diagnosed in service, there is a reasonable doubt as to 
whether it was manifest in service, given the in-service 
blood pressures of predominantly 90mm or greater and the 
subsequent diagnosis confirming that the veteran has 
hypertension.  In light of the above, service connection will 
be granted for hypertension as having its onset in the 
veteran's second period of service.  Reasonable doubt has 
been resolved in the veteran's favor.  


ORDER

Service connection for PTSD is denied.

Service connection for a skin rash, as secondary to exposure 
to Agent Orange, is denied.

Service connection for hypertension is granted.


REMAND

At the time of the veteran's December 2005 VA examination, 
the examiner stated that per chart review, that today's 
examination, and laboratory results, there was no evidence of 
diabetes.  However, the veteran indicated to that physician 
that he had been diagnosed with diabetes mellitus three years 
beforehand and that he sees a diabetic doctor every six 
months and tries to cut starch from his diet and eat a lot of 
vegetables.  No treatment records in the claims folder show a 
diagnosis of diabetes mellitus or treatment for it.  All of 
the medical records of treatment the veteran has received for 
diabetes mellitus should be incorporated into the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical care providers that have 
treated him for diabetes mellitus.  
Make arrangements to obtain his medical 
records for all medical care providers 
that he adequately identifies.  

2.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


